Title: To James Madison from Tench Coxe, 21 October 1787
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Oct. 21. 1787.
I recd. your letter acknowleging the rect. of the three papers in the Gazetteer. At the request of Mr. Wilson, Dr. Rush and another friend or two I added a 4th. paper, calculated to shew the general advantages & obviate some of the Objections to the System. It was desired by these Gentlemen for the purpose of inserting in one of several handbills, which it was proposed to circulate thro our Western Counties. I beg leave to enclose you three of them with the same Views as in the former Case, and wish that you and Col. H. may make any use of them, which you think will serve the cause. I also send each of you a pamphlet of Pelatiah Websters. Tho calculated principally for this State, it has other merit.
The opposition here has become more open. It is by those leaders of the constitutional interest, who have acted in concert with the Western interest. The people of the party in the city are chiefly federal, tho not so I fear in the Counties. However there is no doubt but that a Majority, and a very respectable one in our Convention will adopt the Constitution in toto. The matter seems likely to be attended with a good deal of warmth in the conversations & publications, perhaps some abuse; but these things will arise on such great occasions. The city Members of Convention as proposed are Mr. J Wilson & Dr. Rush—a Mr. Hilary Baker, a German, a Mr. Latimer formerly of the constl. party, & of great influence among their people here & in some of the Counties, and Chief J. McKean. The latter tho of the constl. party has always approved of two branches, and on this occasion has been called on by some of the republicans among the fedoralists, and has in the most explicit terms approved and engaged to support the plan. A good many people however are averse to him, but as he has a western influence, as he will shew them that one of their Men proposed for the federal convention has been run by the city, and as he will be a proof that the federalists do not go upon party distinctions I think he ought to be & hope he will be elected. I feel great hopes from appearances in Virginia. Col. Mason’s conduct appears to be resented, & Mr. Randolph’s is viewed with pain & regret. He is a very amiable, valuable man, but I fear will suffer from the circumstance. It seems as if his declining to sign has occasioned a powerful interest to seize the opportunity of overthrowing him by giving Countenance to the measures he has declined. The Country in this Case will be served, but at his expense. If his Views were pure, it is to be regretted that he should suffer—if otherwise we must rejoice that it produces, or tends to produce, public benefits. I remember observing to him that I thought his not signing might lessen the Violence of Opposition, tho I did not think then nor do I now, that he was right in refusing.
You will oblige me exceedingly by having the inclosed pacquet for Mr. Jefferson put into the french Mail, which will be closed the 25th. inst. I am, Sir, with the most sincere esteem your respectful humble Servt.
Tench Coxe
